COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JOHN R. HONAKER
                                               MEMORANDUM OPINION *
v.   Record No. 3019-95-3                          PER CURIAM
                                                 JUNE 18, 1996
VIRGINIA RETIREMENT SYSTEM


             FROM THE CIRCUIT COURT OF RUSSELL COUNTY
                 Donald A. McGlothlin, Jr., Judge

           (John M. Lamie; Browning, Lamie & Sharp, on
           brief), for appellant.
           (Michael K. Jackson, Senior Assistant
           Attorney General; John M. McCarthy, Senior
           Assistant Attorney General; James W. Osborne,
           Assistant Attorney General, on brief), for
           appellee.



     John R. Honaker appeals the decision of the circuit court

affirming the Virginia Retirement System's determination that he

was not entitled to a waiver of the ninety-day period within

which to file for disability retirement benefits.    Upon reviewing

the record and briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.   Rule 5A:27.

     "Review of agency factual decisions is governed by the

'substantial evidence' test.   Under this standard, the scope of

review is limited to ascertaining whether there was substantial

evidence in the agency record to support the decision."    Turner

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
v. Jackson, 14 Va. App. 423, 429-30, 417 S.E.2d 881, 886 (1992)

(citation omitted). See Code § 9-6.14:17.
          "The phrase 'substantial evidence' refers to
          'such relevant evidence as a reasonable mind
          might accept as adequate to support a
          conclusion.' The court may reject the
          agency's finding of fact 'only if,
          considering the record as a whole, a
          reasonable mind would necessarily come to a
          different conclusion.' This standard is
          designed 'to give great stability and
          finality to the fact-finding process of the
          administrative agency.'"

Branch v. Virginia Dep't of Alcoholic Beverage Control, 21 Va.

App. 242, 251, 463 S.E.2d 340, 344 (1995) (citations omitted).

     Viewed in the light most favorable to sustaining the

agency's decision, Bio-Medical Applications of Arlington, Inc. v.

Kenley, 4 Va. App. 414, 427, 358 S.E.2d 722, 729 (1987), the

record proves that Honaker retired from the Department of

Corrections when his doctor instructed him in October of 1991 to

quit working because of ill health.   Honaker then exercised his

right to use almost eight months of accumulated sick leave.

     Prior to the expiration of his sick leave, Honaker met with

a secretary employed by the Department.   The secretary read to

him the retirement options that were available to him and

completed his retirement forms.   Honaker alleged that the

secretary told him she did not think he was eligible for

disability retirement benefits and that she "just went ahead and

marked" the regular retirement box.   Honaker began receiving

regular retirement benefits for employment in June 1992.



                                  2
     The record also proved that in March 1992, prior to the

expiration of his sick leave and while still employed, Honaker

applied for Social Security disability benefits.   His application

for full disability retirement benefits from Social Security was

approved.

     In January 1993, Honaker applied to the Virginia Retirement

System for disability benefits in connection with his employment

with the Department.   He filed the application after he

discovered that a former employee, who had earned less than he,

was drawing higher retirement benefits through her disability

retirement.   The Retirement System denied his application because

it was untimely.
     Code § 51.1-156, as it read at the time Honaker applied for

retirement benefits, provided that "[a]ny member in service or

within ninety days after termination of service . . . may retire

for disability . . . upon written notification to the Board."

Code § 51.1-156(A).    Subsection (D) provided that "[t]he Board

may waive the ninety-day requirement upon a showing of good

cause."   In another employment context, this Court has ruled that

"good cause" is an objective standard, based upon the

reasonableness of the actions taken.   See Umbarger v. Virginia

Employment Comm'n, 12 Va. App. 431, 434-36, 404 S.E.2d 380,

382-83 (1991).

     The Retirement System ruled that Honaker failed to

demonstrate good cause to waive the ninety-day requirement.    The




                                  3
evidence proved that Honaker knew the extent of his injuries

before he retired and was aware of the option for disability

retirement.   Evidence in the record supports the Retirement

System's decision that Honaker's reason for delaying his

application for disability retirement does not constitute good

cause.    Honaker claims that he was misled by a secretary's

statement that she did not believe he was entitled to disability

benefits.   The evidence does not support a conclusion that

Honaker had a reasonable basis to rely on her judgment.
     Honaker knew that he was leaving his employment because of

ill health.   He also knew that disability retirement was an

option.   Indeed, the record reflects that before his retirement

date he applied for Social Security disability benefits.   His

reliance on a secretary's opinion and failure to further explore

his retirement options simply was not reasonable.   Substantial

evidence in this record supports the Retirement System's

decision.   We cannot say that the record as a whole necessarily

leads us to a different conclusion.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                      Affirmed.




                                  4